﻿I should like to congratulate you, Sir, upon your election to the presidency of the forty-sixth session of the General Assembly. You have taken the stewardship of a session that faces both complex challenges and unique opportunities for taking historic decisions. We wish you every success. Mr. Guido de Marco of Malta presided over the first post-cold-war session of this Assembly last year. He guided the session to a successful conclusion and we thank him for his sterling efforts.
This year the United Nations has the pleasant task of recording its appreciation of the contributions of an extraordinary leader, Secretary-General Peres de Cuellar, pleasant because he has given us a decade of diplomacy that had helped bring many old conflicts to « resolution and created an atmosphere of hope for the relaxation of the few tensions that remain. Mr. de Cuellar deserves the accolades of both nations and families, for it can be said in all truth that his efforts have helped open discussions on issues that had held nations hostage for a long time and in a literal
sense he has had a part in delivering hostages back to their families. For all these achievements we must thank him wholeheartedly.
The current session has once again witnessed further gains for the principle of universality of the United Nations, as the Republic of the Marshall Islands, the Federated States of Micronesia, the Baltic States of Latvia, Lithuania and Estonia, the Democratic People's Republic of Korea and the Republic of Korea have assumed membership of the world body. We congratulate them and welcome them to our midst. At the same time, we express our expectation that the admission of the two parts of the Korean peninsula will promote constructive interaction between them and with other Member States and contribute to their shared goal of reunification. It is our sincere hope that shared membership of the United Nations will accelerate progress towards this mutually desired goal, and that the energies of this Organization will be employed in facilitating that process.
At the last session of this Assembly we all counted the blessings that the demise of the era of super-Power confrontation had brought. As we did so, some faint contours of a new international order that could succeed the cold war era were gradually becoming visible. Those who were bold enough to attempt to identify and define those contours found it prudent to punctuate their theses with many caveats. They were aware of how fragile the still evolving trends were, how easily the new gains could be reversed and how great the potential was far the re-emergence of the fears and mistrust that characterized the passing order. The events and experiences witnessed since the last session have demonstrated that the emerging international order cannot be left to evolve spontaneously. A conscious effort is required on the part of the international community to identify, reinforce and give permanence to the positive trends that the collapse of the cold war era yielded and to suppress all the negative aspects and risks that accompany this process of transformation. We believe that the present session should seriously begin the process of considering measures that can be taken to consolidate the positive aspects emerging from the still evolving transformation of international relations.
Our attention must remain focused on giving further impetus to the process of resolving regional conflicts and defusing focal points of tension around the globe. Major strides have recently been made in this area. We have today in our midst a united Cambodian delegation reflecting the progress made in consolidating the positive trends towards peace and stability in South-East Asia. We welcome the successful formation of the Supreme National Council, the legitimate body in which the unity, independence and sovereignty of Cambodia is to be embodied during the transitional period. The negotiations now set for the early convening of the International Conference in Paris and for the United Nations to facilitate a comprehensive and lasting settlement of the Cambodian question.
In Western Sahara, Central America and Cyprus, the patient and untiring efforts of Secretary-General Perez de Cuellar are yielding positive results. A cease-fire became effective in Western Sahara last month; we expect the Secretary-General's ongoing efforts in Cyprus to yield the desired result in the near future and believe that it will be possible to harness the good will of all parties involved to overcome all outstanding difficulties; and the process of national reconciliation in Central America is at an advanced stage.
In southern Africa we are on a sure path to peace in Angola. We command the diplomatic efforts that have led to the process that is now under way, with United Nations assistance, to bring to an end 16 years of war and to facilitate the attainment of national reconciliation among the Angolan people. The negotiations in Mozambique continue, albeit on a laborious path. In concert with others, Zimbabwe will continue to make its contribution towards the attainment of peace, stability and national reconciliation in that sister country.
The current session opened on a note of optimism on the Palestinian question and the wider Arab-Israeli conflict. The impasse on the Middle East peace process appears to have finally been broken. We welcome the diplomatic efforts that have opened up the prospects for launching a process of negotiation in that region, which has gained momentum, thanks to initiatives of the United States and the pragmatic approach of concerned parties in the region. He believe that the ultimate goal of that process should be a comprehensive, just and lasting settlement under which the Palestinian people will exercise their right to self-determination as envisaged in the pertinent United Nation resolutions.
In the same area, we applaud the efforts of the Government and the people of Lebanon towards the restoration of peace and stability in their country. The Security Council must assist the Government of Lebanon in extending its authority over all Lebanese territory. The continued occupation of southern Lebanon by Israel and Israel's refusal to comply with Security Council resolution 425 (1978) remain the major obstacles to the normalization of the situation in Lebanon.
While there are some positive developments in the Middle East, that region still stands out as the major area in which acts of aggression and defiance of Security Council resolutions continue. The success of the current diplomatic efforts in the region and the implementation of the relevant United Nations resolutions will consolidate the positive trends that we expect to be a major element of the emerging new international order. Zimbabwe expects that the high standards applied by the Security Council in implementing its resolution pertaining to the Persian Gulf crisis should be adopted as the universal yardstick for all cases of aggression.
The measures taken to address the major threats to international peace and security since last year have demonstrated the ultimate validity of multilateral action within the framework of the United Nations. The prevailing international climate now permits the Security Council to carry out the functions envisaged for it in the Charter. However, as we have previously cautioned, the new partnership in the Council should not result in the body being used as a vehicle to promote and further only the interests of the powerful at the expense of those of the weak.
We are convinced that the time is ripe to implement the collective security arrangements based on the Charter of the United Nations. A number of important proposals have already been advanced on how this could be achieved. Zimbabwe attaches particular importance to the ideas offered by the Stockholm Initiative in the document entitled "Common Responsibility in the 1990s". We urge this Assembly to consider these proposals seriously. Also deserving of our attention is the proposal relating to the reactivation of the work of the Military Staff Committee of the Security Council and the possibility of assigning national military contingents to serve under the authority of the Security Council. It is imperative, in this regard, that rapid progress be made in instituting standing enforcement arrangements under the direct command of the United Nations, this would affirm the principle of collective security.
Zimbabwe has always stated its commitment to the goal of general and complete disarmament as the cornerstone of a peaceful world. We therefore welcome the recent announcement by President George Bush on the decision by the United States to make significant cutbacks in tactical nuclear weapons. Coming hard on the heels of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - and receiving positive reactions from the Soviet Union, we view this development as a significant step towards a safer world, free from the spectre of nuclear annihilation, where vast resources formerly used for the arms race are channelled into development. We consider the imperative of » concerted effort to make the world a safer habitat to be one that deserves the fullest attention. We have, therefore, in line with the 1963 Declaration of the Organization of African Unity on Africa as a Nuclear Free Zone, signed instruments of accession to the Treaty on the Non-Proliferation of Nuclear Weapons and are in the process of lodging them with the depository Governments.
We also believe that the ideas offered by the Non-Aligned Movement in its Hague Declaration on the rule of law in inter-State relations would contribute tremendously to the consolidation of the positive elements that should be the building blocks for the emerging international order. Those ideas were well received by this Assembly when, at its forty-fourth session, it declared the 1990s a Decade of International Law. We expect the Assembly to follow this up and implement a programme of action that will establish the primacy of the rule of law in the emerging international order.
We face the real risk of taking one step forward and another step backward in our efforts to achieve the desired new world order. The positive trends set by the progress made in the areas I have referred to cannot be sustained if remaining regional conflicts are not addressed and if we allow new ones to erupt. In Afghanistan, we only did half the job. He should now assist the people of that county to achieve national reconciliation so as to facilitate a lasting solution to the conflict. We must also move swiftly and focus on defusing potentially explosive situations created by the simmering tensions in the Horn of Africa, Liberia and Central Europe. We commend the role played by the respective regional mechanisms in addressing these trouble spots. In the emerging order, it is inevitable that such established principles governing inter-State relations as that of non-interference will have to accommodate efforts by the United Nations and regional organizations to restore stability and peace under unique circumstances, such as those in Liberia and Central Europe.
We in southern Africa continue to view with grave concern the volatile situation in South Africa. Although more of the legislation that created the apartheid system in South Africa was repealed this year, apartheid itself remains intact. Constitutional negotiations which are clearly imperative for the creation of a free, non-racial and democratic South Africa should now be launched. The process of dialogue established between President de Klerk and the anti-apartheid leaders, which had generated some optimism last year, has recently been threatened, indeed endangered, by the continuing violence in the country, as well as by some activities of the Government which have raised serious doubts about President de Klerk's good intentions.
The recent developments in South Africa clearly demonstrate that the Government is not in a position to play the role of an impartial umpire during the constitutional negotiations as it had hitherto claimed. There are, undoubtedly, going to be extremely difficult moments on South Africa's journey to freedom. The critical question in South Africa Is clearly not whether the apartheid laws remain on the statute books or not: it is that of the transformation of the country into a united, non-racial and democratic country in which all the people enjoy common and equal citizenship and nationality, and have the right to participate in the Government and administration of the country on the basis of universal and equal suffrage.
To that and, negotiations leading to the drawing up of a new Constitution are now the most urgent and pressing question. We urge the people of South Africa, and their political parties and organisations, to work towards the establishment of conditions conducive to speedy movement towards the adoption of a democratic constitution. In the meantime, the international community must, as called for in the Assembly's consensus Declaration on apartheid of December 1989, step up all-round support for the opponents of apartheid and ensure that all existing measures aimed at encouraging the South African Government to eradicate apartheid are maintained.
The issue of failure in economic development and poverty stands out as the central unresolved issue in these times of transformation. It is estimated that today more than 1 billion people, or one in every five human beings, live in utter poverty. The United Nations 1991 World Economic Survey reveals that in 1990 economic activity slowed down in all parts of the world, and forecasts point to zero growth for the world as a whole in 1991. The number of devastating natural disasters and emergencies multiplied throughout 1990 and during the first half of this year. The failure of the international community to mobilize and give as swift a response to these crises as was given to the international political crises that erupted during the same period clearly demonstrated a deficit in determination and practical commitment to address the problems of poverty and economic development through multilateral cooperation and dialogue.
Most vulnerable to the rigours that result from poverty and economic underdevelopment are the children of the world. We were gratified to see the international community focusing due attention on the plight of children at the World Summit for Children held here last year In our view, concerted action to improve the welfare of children can be further consolidated by making the specialised agencies of the United Nations concerned with children better equipped to tackle the enormous problems that they face. To this end, we hope the international community can take the practical step of making more financial resources available to such agencies, possibly by convening an international donors conference for this purpose.
If the emerging new era is to be based on peace, justice, stability and relations of cooperation, international economic problems should be addressed through dialogue and negotiations between the developed and developing countries. The achievement of a consensus on the national and international actions needed to accelerate development in the 1990s, as set out in the International Development Strategy adopted by the Assembly last year, as well as in the Declaration of the eighteenth special session of the General Assembly, had rekindled some hope that the spirit of dialogue and cooperation was also extending to international economic relations. However, the lack of a successful outcome to the Uruguay Round of multilateral trade negotiations at the end of 1990 dashed most of our hopes.
The developing countries have recognized that they have a responsibility to ensure a better future for themselves. In Africa, the Heads of State, Mating in Abuja last June, signed a Treaty establishing an African Economic Community. This was a landmark decision, the objective of which is to create opportunities for economic development through cooperation. However, it remains clear that the establishment of a favourable international economic environment is indispensable to the success of our efforts. We therefore call upon the developed countries to show the necessary cooperation and support for our efforts in addressing the acute problems facing the developing countries in the areas of protectionism in trade, commodity prices, external debt, transfer of resources, and transfer of technology. I should emphasise that our efforts to help ourselves are sure to fail should our products continue to encounter a wall of protectionist measures in the developed countries. We hope, therefore, that the Europe of 1992 and other emerging trading blocs will keep their doors open and will not be "trade fortresses".
In my own country, Zimbabwe, we have been acutely aware of the fact that fostering growth and development remains primarily a national responsibility and that emerging circumstances require us to gird ourselves for international competition. Zimbabwe is implementing an economic reform programme, the main components of which are trade liberalisation; structural adjustment, including strict public expenditure control aimed at reducing the budget deficit; the decontrolling of prices and deregulation of the economy; and the creation of a domestic environment conducive to increased local and foreign investment, which should lead to an expansion of the economy and the generation of more employment opportunities for our people. This is an ambitious but realistic programme aimed at achieving sustainable economic growth, which enjoys the support of global financial and economic institutions. The programme requires some $16 billion over five years, of which $12 billion will come from within Zimbabwe itself, while $4 billion will be sought from external sources. In this regard, I take the opportunity to invite the international community to extend the necessary support for Zimbabwe's efforts to re-invigorate its economy.
We believe that this body, the United Nations, should play a central role in the management of international economic relations and in assisting the efforts of the developing countries to achieve sustained growth and development and to eradicate poverty. He are pleased to note that the Assembly has already begun seriously to address ways of ensuring that the United Nations is well equipped to be sufficiently responsive to the emerging needs and challenges that we face in the economic and social fields today. We welcome, as a starting-point, the adoption at the resumption of the last session of the General Assembly last May of a resolution which provides guidelines for the restructuring and re-vitalization of the United Nations system in the economic and social fields. This task is an urgent priority deserving of our full and concerted efforts.
In conclusion, let me express our hope that the political will exists to effect all the changes that are beneficial to the international community as a whole, and to our Organization in particular, so as to make our world the place we envision.

The transition from the conflict-ridden paradigm of the past to a new one based on cooperation and interdependence is an imperative of our dispensation. Me are indebted to the founders of this our Organisation, who, with fewer material and intellectual resources than those at our disposal today, made a rich investment in peace and cooperation. He are indebted to our children who, with their hope, their optimism and their idealism, challenge the cynicism and avarice that have in the past threatened to fossilise our most cherished human values. Most significantly, perhaps, we are indebted to ourselves, for the currency with which the sad account in human suffering and deprivation can be settled is in our pockets today and our place in history depends on what we do now about that account. It is in our power to make it balance.
